[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE MOTION TO DISMISS
The defendant, Carl Sideranko, moves to dismiss the plaintiffs' Complaint in its entirety because the court lacks subject matter jurisdiction.
The record indicates that the plaintiff/lessor Fleet Credit Corporation, Denrich Leasing Group and the vendor Fashion Business Systems are foreign corporations doing business in Connecticut. Said corporations do not have or did have Certificates of Authority to transact business in the State of Connecticut. The defendant, Carl Sideranko, claims that the plaintiffs are barred from bringing an action by Connecticut General Statutes 33-412a, as amended, citing Poly-Pak Corporation of America v. Barrett, 1 Conn. App. 99,103 (1983).
The plaintiff Fleet Credit Corporation objects to the Motion to Dismiss on the grounds that it was not filed within the 30 day time limit required by 142 of the Connecticut Practice Book. The Motion to Dismiss was filed five and one-half months after the filing of the appearance. It therefore is claimed that it was not timely filed.
Connecticut Practice Book 145 provides that lack of jurisdiction over the subject matter cannot be waived.
For this reason the court is compelled to grant the motion to dismiss. Baldwin Piano  Organ Co. v. Blake,186 Conn. 295, 297.
CT Page 9297 HARRY N. JACKAWAY JUDGE, SUPERIOR COURT